PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/535,693
Filing Date: 8 Aug 2019
Appellant(s): HUANG et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 01/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	
	I. 35 USC 103, over Speronello et al. in view of Hughes et al.

	a. Appellant argues, “US 2010/0012891 is not cited in this case” (p. 4); “the 207 publication does not list the ‘891 publication in paragraph [0076], much less incorporate the ‘891 publication by reference” (p. 4); “the specific optimization of the formulations of claim 1 et seq. for tooth whitening is not obvious from the disclosure of tablets to treat infection in Speronello ‘207” (p. 6); “there is no motivation from Speronello’s method of treating infection using tablets which release chlorine dioxide to use a tray to enhance contact with the teeth” (p. 6).

	However, the claimed invention is obvious over the prior art insofar as the prior art teaches “Methods, devices, compositions, and systems for alleviation of oral tissue infections by administration of chlorine dioxide” (Speronello et al. ‘207, Abstract), 
The chlorine dioxide source is “dispersed in a matrix comprising one or more barrier substances”, e.g. “petrolatum” (p. 8, para. [0093]), where matrices “may be a hydrous or anhydrous gel” (p. 11, para. [0123]).
The prior art also teaches an embodiment wherein “a mixture of ASEPTROL granules and a thickener component is placed on a dental strip, a dental film or in a dental tray” (Id. p. 7, para. [0087]).
The compositions comprise water insofar as the prior art teaches, “Chlorine dioxide is generated when an ASEPTROL material is contacted with water or an aqueous medium” (Id. p. 6, para. [0080]).
	 The preamble of the instant claims merely states the purpose or intended use of the invention insofar as the body of the claim is structurally complete.   Accordingly, the prior art need not teach the claimed intended use.  Furthermore, appellant has not presented any evidence proving that the prior art composition is incapable satisfying the intended use.

b. Appellant argues, “The Examiner has not shown why one of skill in the art would have been motivated to modify any of Speronello ‘207, Hughes, or Zaidel in order to use 2.0% NaDCC as required by the instant claims” (p. 7).


The prior art provides two examples of ASEPTROL material having 1% and 7% sodium dichloroisocyanurate (NaDCC) (Id. p. 10, para. [0114]). Here, it would have been obvious to have 2% sodium dichloroisocyanurate, especially since sodium dichloroisocyanurate functions as a result effective variable.
It is well settled, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

c. Appellant argues that there is no “rationale or motivation to specifically select and combine NaDCC and white petrolatum” since NaDCC is listed “as one of at least five ingredients” (p. 8) and white petrolatum “is included in an even longer list of possible exemplary matrix materials that could function as barriers” (p. 9).

However, it is obvious for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as the prior art teaches that the selection will result in the disclosed effect. See Merck & Co., v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("That the '813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious."); See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that "hydrated zeolites will work" in detergent formulations, even though "the inventors selected the zeolites of the claims from among 'thousands' of compounds").
In this case, NaDCC and petrolatum are disclosed in the prior art in relatively small genera.  In absence of any unexpected results, it would have been obvious to combine them given their plain enumeration in the prior art.  
d. Appellant argues, “The Examiner has not demonstrated that the cited references teach or suggest using this amount of chloroisocynurate, much less that using merely a 2% NaDCC gel—as opposed to 6% Hydrogen Peroxide whitening gel composition—would have improved whitening efficacy” (p. 12).

However, Hughes identifies hypochlorite and chlorine dioxide as “whitening actives” (see p. 11, para. [0116]). One would reasonably expect the compositions of Speronello et al. (‘207) to whiten teeth, especially since NaDCC is a hypochlorite precursor.  

In the Non-Final Rejection (filed 09/01/2020) the Examiner cited Speronello et al. (US 2010/0012891; see Appellant’s IDS filed 8/08/2019) for purposes of rebuttal to show that compositions comprising sodium dichloroisocyanurate were capable of whitening teeth (see p. 8 of Non-Final Rejection).  
Speronello et al. (‘891) provided a showing where a composition comprising “dichloroisocyanuric acid, sodium salt” (p. 14, Table 6) was used to whiten teeth several shades (see p. 17, Table 11), and was compared to a “whitening product containing 10% hydrogen [peroxide]” (p. 17, para. [0178]).  The reference states, “The non-cytotoxic ClO2-containing gel achieved marked lightening of naturally-stained teeth after the first 15 minute treatment, and continued lightening with continued treatment.  In contrast, treatment with the OTC composition containing 10% hydrogen peroxide showed a much lower degree of lightening . . . Thus, the ClO2-containing gel provided a greater degree of lightening in a significantly shorter time compared to the hydrogen peroxide-based composition” (p. 18, para. [0181]).
Furthermore, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  In this case, appellant has not compared it’s formulation to the formulation of Speronello et al. (‘207). Due to the absence of tests 

	II. 35 USC 103, over Speronello et al. in view of Zaidel et al.

	Appellant argues, “it is not clear why one of skill in the art would have turned to Zaidel given that the Examiner does not argue that the reference teaches or suggests either sodium dichloroisocyanurate or white petrolatum, much less that the thickeners and dental tray taught by Zaidel would be effective to use with the Appellant’s claimed combination” (p. 13).
	However, in view of Zaidel et al., it would have been obvious apply the compositions of Speronello et al. to the dental tray of Speronlello et al. via a syringe having a first and second chamber, since Zaidel et al. teaches use of a double barreled syringe as a suitable means for mixing and dispensing tooth whitening materials for discharge into a dental tray.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.